FRICK, J.
(concurring).
I concur. I desire to add to what is said by Mr. Justice WEBER, however, that in this case the parties entered into a contract of shipment wherein the plaintiff agreed to load the sheep at' the initial point of shipment and to unload *611them after their arrival at their destination." The sheep were agreed to be transported and unloaded at a way station on defendant’s line where the facilities for unloading were as stated by Mr. Justice WEBER, and where the business of the defendant did not justify the maintenance of a separate switching engine and crew. These facts were all within the knowledge of the plaintiff when the contract of shipment was entered into. Moreover, the sheep were being transported for pasturage merely, and not to be delivered to market. In' view of the foregoing conditions, the unloading of the sheep necessarily was largely under the direction and control of the plaintiff. If, therefore, he desired to have the crew of the second train referred to in Mr. Justice WEBER’S opinion remain to switch and spot the cars, it was his duty to so inform that crew at the time. He could not, under the circumstances, stand by and remain silent while the defendant ’h servants. were carrying on its ■ business in the regular and ordinary way, and then complain that the cars were not promptly switched and spotted. For aught that appears in this record the plaintiff was satisfied with the manner in which the work was being done. At any rate, until he made complaint the train crew had a right to assume that the unloading was being done to suit him. If he was then satisfied, he should not afterwards be permitted to change his position to the detriment of the defendant. Had he cojnplained then and the defendant had refused to switch and spot the ears with reasonable dispatch after he had made such complaint, or if he had requested that the cars be switched and spotted at once, or as soon as that could be done after their arrival, the case would be quite different. No well-considered case, in my judgment, can be found where, under conditions like those in this case, the courts have authorized a finding of negligence. See Gilbert v. Railroad, 132 Mo. App. 697, 112 S. W. 1002; Rogers v. Texas P. Ry. Co. (Tex. Civ. App.) 94 S W. 159; Cincinnati, etc., Ry. Co. v. Case, 122 Ind. 310, 23 N. E. 797; Sou. Pac. Co. v. Arnett, 126 Fed. 75, 61 C. C. A. 131; Ecton v. C. B. & Q. Ry. Co., 125 Mo. App. 223, 102 S. W. 575; St. L. & S. F. Co. v. Vaughan, 84 Ark. 311, 105 S. W. *612573; Houston & T. C. R. Co. v. Davis (Tex. Civ. App.) 123 S. W. 1160; Hunt v. Railway Co., 187 Mo. App. 639, 173 S. W. 61; Gregory v. C., B. & Q. R. Co., 174 Mo. App. 550, 160 S. W. 830; McDowel v. Mo. P. Ry. Co., 167 Mo. App. 576, 152 S. W. 435; Ridgeway v. Missouri, K. & T. Ry. Co., 161 Mo. App. 260, 143 S. W. 532; Sikes v. St. Louis & S. F. Ry. Co., 190 Mo. App. 181, 176 S. W. 255.
In Southern Pac. Co. v. Arnett, supra, it is said:
“Delays incident to ordinary transportation are the same as reasonable delays — as delays consistent with ordinary care.”
In Houston & T C. R. Co. v. Davis, supra, a delay of three hours in stopping a train at a station was held not sufficient to take the case to the jury on the question of negligence.
In Sikes v. St. Louis & S. F. Ry. Co., supra, a delay of five and one-half hours, two and three-fourths hours of which time was a delay in switching the cars to the unloading chute, it was held did not constitute an unreasonable delay, and hence was not negligence.
It is not necessary to quote further from the cases, since in those quoted from the .live stock was being shipped to-be sold on the market, and yet it was held that the delays referred to did not constitute unreasonable delays.
Under the circumstances I am clearly of the opinion lhat no culpable negligence is shown..